DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on September 30, 2020.  Accordingly, claim 1 and newly added claims 2-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 is being considered by the examiner.
The information disclosure statement filed October 6, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-24 of U.S. Patent No. 10,712,408 B2 issued to Pham et al. (hereinafter Pham’ 408).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pham’ 408 claims all that is claimed.
Regarding non-identical limitations, it is noted that:
With regard to claim 1, Pham’ 408 claims “a solid-state host comprising a first ensemble of color centers” and “the first ensemble of color centers exhibiting a first resonance in a presence of the magnetic field” (see claim 15), which inherently claims “a solid-state host comprising defect centers exhibiting a resonance in a presence of the magnetic field” (emphasis added).
With regard to claim 2, Pham’ 408 claims “a first ensemble of color centers oriented along a first crystal axis of the solid-state host” (see claim 15) and “a second ensemble of color centers oriented along a second crystal axis of the solid-state host” (see claim 19), which inherently claims “the defect centers are oriented along different crystal axes of the solid-state host” (emphasis added).
With regard to claim 3, Pham’ 408 claims “the first resonance represents a first energy-level transition” (see claim 23) and “the first energy-level transition is a first hyperfine transition” (see claim 24), which inherently claims “the resonance represents a hyperfine transition” (emphasis added).
Claims 15 and 17-20 presents a method according to the device of claims 1-8 and 12-14.  Therefore, the argument made against claims 1-8 and 12-14 also applies, mutatis mutandis, to claims 15 and 17-20.

With regard to claims 15 and 17-20, it is clearly seen that these claims are process claims which present a process of using the system as claimed in claims 1-14.  According to MPEP 2112.02: Process Claims, it is noted that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” (emphasis added).  It is also noted in that same MPEP section that “The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out” (emphasis added). Id. at 138, 801 F.2d at 1326.  It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.).”  In brief, claims 15 and 17-20 present method according to the device of claims 1-8 and 12-14.  Therefore, the argument made against claims 1-8 and 12-14 also applies, mutatis mutandis, to claims 15 and 17-20.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of Pham’ 408 in view of Karlsson et al. (US 2015/0029760 A1).
As discussed in the above rejection of claims 1-8, 12-15 and 17-20, Pham’ 408 claims all that is claimed, but it does not specifically claim the following feature:
A proportional-integral-derivative controller.
Karlsson et al. teaches a digital control unit comprising:

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for measuring a magnetic field of Pham’ 408 to utilize a proportional-integral-derivative controller as taught by Karlsson et al. since Karlsson et al. teaches that such an arrangement is beneficial to maintain the actual output at its desired output level under all conditions as disclosed in paragraphs: [0006]-[0007].
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of Pham’ 408 in view of Clevenson et al. (US 2015/0192532 A1).
As discussed in the above rejection of claims 1-8, 12-15 and 17-20, Pham’ 408 claims all that is claimed including the circuity, but it does not further claim the circuity:
Configured to modulate the microwave signal in response to the error signal.
Configured to generate the microwave signal at a frequency above a 1/f corner frequency of the circuitry.
Clevenson et al. teaches apparatus for optically detecting magnetic resonance comprising:
With regard to claim 10, a modulator (FIG. 2, a modulator 202) is configured to modulate the microwave signal in response to the error signal (Paragraphs: [0004], [0007], [0035], [0038], [0072] and [0083]).
With regard to claim 11, a microwave source (FIGS. 3A and 3B, a modulator 202) is configured to generate the microwave signal at a frequency above a 1/f corner frequency of the circuitry (Paragraphs: [0029], [0038], [0040], [0063] and [0072]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Yang et al. (6,622,080) teaches an electronic throttle controller generates control signal by adding feedback term generated by proportional, integral and derivative control and feedback term generated by sliding mode control.
Coumou et al. (US 2017/0345620 A1) teaches solid-state impedance matching systems including a hybrid tuning network with a switchable coarse tuning network and a varactor fine tuning network.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858